Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1–14 have been submitted for examination.  
Claims 1–14 have been examined and rejected. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "the distributor" in line 4.  Since this is the first reference to “a distributor”, there is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the viewer" in line 5.  Since this is the first reference to “a viewer”, there is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "viewers" in line 6.  Since the relationship between “the viewer” of line 5 and “viewers” of line 6 is unclear, there is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the viewing screens" in line 7.  Since the relationship between “a viewing screen” of line 5 and “the viewing screens” of line 7, there is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "a plurality of viewers" in lines 7–8.  Since the relationship between “the viewer” of line 5, “viewers” of line 6, and “a plurality of viewers” in lines 7–8 is unclear, there is insufficient antecedent basis for this limitation in the claim.
Claims 2–11 are rejected for depending from a rejected base claim. 

Claim 12 recites the limitation "the distributor" in line 3.  Since this is the first reference to “a distributor”, there is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the viewer" in line 4.  Since this is the first reference to “a viewer”, there is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "viewers" in line 5.  Since the relationship between “the viewer” of line 4 and “viewers” of line 5 is unclear, there is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the viewing screens" in line 6.  Since the relationship between “a viewing screen” of line 4 and “the viewing screens” of line 6, there is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "a plurality of viewers" in lines 6–7.  Since the relationship between “the viewer” of line 4, “viewers” of line 5, and “a plurality of viewers” in lines 6–7 is unclear, there is insufficient antecedent basis for this limitation in the claim.

Claim 13 recites the limitation "the distributor" in line 4.  Since this is the first reference to “a distributor”, there is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the viewer" in line 5.  Since this is the first reference to “a viewer”, there is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "viewers" in line 6.  Since the relationship between “the viewer” of line 5 and “viewers” of line 6 is unclear, there is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the viewing screens" in line 7.  Since the relationship between “a viewing screen” of line 5 and “the viewing screens” of line 7, there is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "a plurality of viewers" in lines 7–8.  Since the relationship between “the viewer” of line 5, “viewers” of line 6, and “a plurality of viewers” in lines 7–8 is unclear, there is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1–3 and 8–14 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (US 2019/0349648) in view of Wang (US 2019/0394146).
Regarding claims 1 and 12–14, Wang discloses:
A system for distributing live video, comprising one or more computer processors (Watanabe, Fig. 1, Computer processor 21), wherein the one or more computer processors respond to the execution of a readable command to execute: 
processing to present a distribution screen (display 39) to the distributor of the live video; (Watanabe, ¶ [0116], “The display 39 and the client devices 10a to 10c display the video distributed by the video distribution unit 21e.”)
processing to present a viewing screen (display 44) to the viewer (supporter) of the live video; (Watanabe, ¶ [0108], “a display image 46 displayed on the display 44 includes a first display area 47a for displaying a display screen of a video in a first type client device (for example, a personal computer), a second display area 47b for displaying a display screen of the video in a second type client device (for example, a smart phone), and a plurality of operation icons 48.”) and 
processing to display comments inputted by viewers (supporters B1 and B2, ¶ [0059]) of a specific live video (Watanabe, Fig. 10 includes message 101, which is “a text message input by a supporter. [. . . ]. The message 101 may include an instruction on an actor's performance, an instruction on an actor's statement, an instruction on an actor's position, and various other instructions or messages related to the live distributed video.” ¶ [0115]) on the distribution screen (display 39) of the distributor of the specific live video, and (Watanabe, ¶ [0116], “a window that allows the supporter to input a message is displayed on the display 44 of the supporter computer 40. The supporter is able to input a message in a message input area of the window by operating the input interface 45. The inputted message is transmitted from the supporter computer 40 to the display 39. The display 39 and the client devices 10a to 10c display the video distributed by the video distribution unit 21e. On the display 39, the message received from the supporter computer 40 is displayed as a message 101 in a predetermined area of the video distributed by the video distribution unit 21e as shown in FIG. 10.”)
the distribution screen (display 39) is configured to have a comment display area (“the input message is displayed on the display 39”) in which is displayed (Watanabe, ¶ [0060], “At least one of the supporter B1 and the supporter B2 is able to input a message to the supporter computer 40, and the input message is displayed on the display 39.”, ¶ [0116], “the message received from the supporter computer 40 is displayed as a message 101 in a predetermined area of the video distributed by the video distribution unit 21e as shown in FIG. 10.”) at least part of a comment group in which a plurality of comments including at least comments inputted by viewers  are arranged in the order of posting (Watanabe teaches posting multiple “instructions and messages” ¶ [0116], “it is possible to communicate instructions and messages regarding the live distributed video to the actor or other distribution staff member who can see the display 39”, and it would have been obvious to choose arranging posts in sequential order because one of ordinary skill in the art could have pursued arranging posts in sequential order with a reasonable expectation of success, ¶ [0042], “Viewing users are able to input a message regarding the distributed video via an input interface of the client devices 10a to 10c to post the message to the server device 20. The message posted from each viewing user may be displayed such that it is superimposed on the video.”)
Watanabe does not explicitly teach “display comments inputted by viewers on the viewing screens of a plurality of viewers of the specific live video” and “such that, of the plurality of comments included in the comment group, the display mode is based on at least the number of hidden subsequent comments whose order of posting is later than that of the display portion of the comment group displayed in the comment display area.”.
In a similar field of endeavor Wang teaches:
display comments inputted by viewers (Wang, ¶ [0031], “The user can send the live commenting messages for the video watched, such that other users can view the comments on the video. Meanwhile, the user can also view the live commenting messages sent by other users on the current playing interface, so as to know other users' comments on the video in real time”) on the viewing screens of a plurality of viewers of the specific live video; (Wang, ¶ [0040], “when the current number of live commenting messages is less than or equal to an upper limit number of live commenting messages displayable on the terminal, all the live commenting messages can be displayed to the user”)
such that, of the plurality of comments included in the comment group (“the plurality of first live commenting messages”), the display mode (Wang, ¶ [0049], “when the ratio of the total number of the plurality of first live commenting messages to the first threshold is greater than 1, it indicates that the total number of the plurality of first live commenting messages is greater than the upper limit number of the live commenting messages displayable on the second terminal. When the ratio of the total number of the plurality of first live commenting messages to the first threshold is less than or equal to 1, it indicates that the total number of the plurality of first live commenting messages is less than or equal to the upper limit number of the live commenting messages displayable on the second terminal.”) is based on at least the number of hidden subsequent comments (Wang, ¶ [0044], “The grouped plurality of first live commenting messages serve as second live commenting messages.”) whose order of posting is later than that of the display portion of the comment group displayed in the comment display area. (Wang, ¶ [0046], “the ratio of the total number of the plurality of first live commenting messages to the first threshold is calculated. The first threshold is the total number of live commenting messages displayable on the single screen of the second terminal, and the size of the first threshold may be related to the font size displayed by the live commenting message, the size of the display screen of the terminal, and the like.”)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the system for a video distributor to preview comments that may or may not be shown to the viewing audience as taught by Watanabe with the system for metering the update of live comments to a live video stream as taught by Wang, the motivation is “When the current number of live commenting messages is greater than the upper limit number of live commenting messages displayable on the terminal, in order to avoid updating too fast, the live commenting messages need to be processed accordingly” as taught by Wang (¶ [0040]).

Regarding claim 2, the combination of Watanabe and Wang teaches:
The system according to claim 1, wherein the distribution screen (display 39) is configured such that a display portion of the comment group displayed in the comment display area is changed (Watanabe, ¶ [0121], “when an unexpected situation occurs during a live distribution of a video, the interruption image 111 that is displayed in emergency is distributed to the client devices and the display 39 instead of continuing to distribute the video. The distributor can handle the situation while the interruption image 111 is displayed”) according to a specific operation by the distributor. (Watanabe, ¶ [0118], “FIG. 11a shows an example of a display image 110a displayed on the client device 10a when the second operation input is received, and FIG. 11b shows an example of a display image 110b displayed on the display 39 when the second operation input received. Both the display image 110a and the display image 110b include an interruption image 111. The interruption image 111 is disposed in the top layer of the live distributed video. Thus, the interruption image 111 is displayed on the screen of the client device and the display 39 on which the video is being played Although there may be a slight visual difference between the interruption image 111 displayed on the client device and the interruption image 111 displayed on the display 39 due to a difference in the performance of the display device, both are substantially the same image.”)

Regarding claim 3, the combination of Watanabe and Wang teaches:
The system according to claim 1, wherein the distribution screen (display 39) is configured such that a specific object (Watanabe, ¶ [0118], “FIG. 11a shows an example of a display image 110a displayed on the client device 10a when the second operation input is received, and FIG. 11b shows an example of a display image 110b displayed on the display 39 when the second operation input received. Both the display image 110a and the display image 110b include an interruption image 111. The interruption image 111 is disposed in the top layer of the live distributed video. Thus, the interruption image 111 is displayed on the screen of the client device and the display 39 on which the video is being played Although there may be a slight visual difference between the interruption image 111 displayed on the client device and the interruption image 111 displayed on the display 39 due to a difference in the performance of the display device, both are substantially the same image.”) based on at least the number of the hidden subsequent comments is displayed. (Wang, ¶ [0049], “when the ratio of the total number of the plurality of first live commenting messages to the first threshold is greater than 1, it indicates that the total number of the plurality of first live commenting messages is greater than the upper limit number of the live commenting messages displayable on the second terminal. When the ratio of the total number of the plurality of first live commenting messages to the first threshold is less than or equal to 1, it indicates that the total number of the plurality of first live commenting messages is less than or equal to the upper limit number of the live commenting messages displayable on the second terminal.”)

Regarding claim 8, the combination of Watanabe and Wang teaches:
The system according to claim 1, wherein the distribution screen (display 39) is configured (Watanabe, ¶ [0116], “a window that allows the supporter to input a message is displayed on the display 44 of the supporter computer 40. The supporter is able to input a message in a message input area of the window by operating the input interface 45. The inputted message is transmitted from the supporter computer 40 to the display 39. The display 39 and the client devices 10a to 10c display the video distributed by the video distribution unit 21e. On the display 39, the message received from the supporter computer 40 is displayed as a message 101 in a predetermined area of the video distributed by the video distribution unit 21e as shown in FIG. 10.”) such that when the number of the hidden subsequent comments (Wang, ¶ [0044], “The grouped plurality of first live commenting messages serve as second live commenting messages.”) is less than a second value according to the addition of a newly posted comment to the comment group, (Wang, ¶ [0049], “when the ratio of the total number of the plurality of first live commenting messages to the first threshold is greater than 1, it indicates that the total number of the plurality of first live commenting messages is greater than the upper limit number of the live commenting messages displayable on the second terminal. When the ratio of the total number of the plurality of first live commenting messages to the first threshold is less than or equal to 1, it indicates that the total number of the plurality of first live commenting messages is less than or equal to the upper limit number of the live commenting messages displayable on the second terminal.”) the display portion of the comment group displayed in the comment display area is changed so that the newly posted comment is displayed, (Wang, ¶ [0046], “the ratio of the total number of the plurality of first live commenting messages to the first threshold is calculated. The first threshold is the total number of live commenting messages displayable on the single screen of the second terminal, and the size of the first threshold may be related to the font size displayed by the live commenting message, the size of the display screen of the terminal, and the like.”) but when the number of the hidden subsequent comments is equal to or greater than the second value, the display portion of the comment group displayed in the comment display area is not changed. (Wang, ¶ [0049], “when the ratio of the total number of the plurality of first live commenting messages to the first threshold is greater than 1, it indicates that the total number of the plurality of first live commenting messages is greater than the upper limit number of the live commenting messages displayable on the second terminal. When the ratio of the total number of the plurality of first live commenting messages to the first threshold is less than or equal to 1, it indicates that the total number of the plurality of first live commenting messages is less than or equal to the upper limit number of the live commenting messages displayable on the second terminal.”)

Regarding claim 9, the combination of Watanabe and Wang teaches:
The system according to claim 1, wherein the distribution screen (display 39) is configured such that the appearance of the comment display area (Watanabe, ¶ [0116], “a window that allows the supporter to input a message is displayed on the display 44 of the supporter computer 40. The supporter is able to input a message in a message input area of the window by operating the input interface 45. The inputted message is transmitted from the supporter computer 40 to the display 39. The display 39 and the client devices 10a to 10c display the video distributed by the video distribution unit 21e. On the display 39, the message received from the supporter computer 40 is displayed as a message 101 in a predetermined area of the video distributed by the video distribution unit 21e as shown in FIG. 10.”)  changes (Wang, ¶ [0049], “when the ratio of the total number of the plurality of first live commenting messages to the first threshold is greater than 1, it indicates that the total number of the plurality of first live commenting messages is greater than the upper limit number of the live commenting messages displayable on the second terminal. When the ratio of the total number of the plurality of first live commenting messages to the first threshold is less than or equal to 1, it indicates that the total number of the plurality of first live commenting messages is less than or equal to the upper limit number of the live commenting messages displayable on the second terminal.”) based on at least the number of hidden subsequent comments. (Wang, ¶ [0044], “The grouped plurality of first live commenting messages serve as second live commenting messages.”, ¶ [0046], “the ratio of the total number of the plurality of first live commenting messages to the first threshold is calculated. The first threshold is the total number of live commenting messages displayable on the single screen of the second terminal, and the size of the first threshold may be related to the font size displayed by the live commenting message, the size of the display screen of the terminal, and the like.”)

Regarding claim 10, the combination of Watanabe and Wang teaches:
The system according to claim 1, wherein the distribution screen (display 39) is configured (Watanabe, ¶ [0116], “a window that allows the supporter to input a message is displayed on the display 44 of the supporter computer 40. The supporter is able to input a message in a message input area of the window by operating the input interface 45. The inputted message is transmitted from the supporter computer 40 to the display 39. The display 39 and the client devices 10a to 10c display the video distributed by the video distribution unit 21e. On the display 39, the message received from the supporter computer 40 is displayed as a message 101 in a predetermined area of the video distributed by the video distribution unit 21e as shown in FIG. 10.”) such that the display mode (Wang, ¶ [0049], “when the ratio of the total number of the plurality of first live commenting messages to the first threshold is greater than 1, it indicates that the total number of the plurality of first live commenting messages is greater than the upper limit number of the live commenting messages displayable on the second terminal. When the ratio of the total number of the plurality of first live commenting messages to the first threshold is less than or equal to 1, it indicates that the total number of the plurality of first live commenting messages is less than or equal to the upper limit number of the live commenting messages displayable on the second terminal.”) is based on at least the duration of a state in which the number of hidden subsequent comments (Wang, ¶ [0044], “The grouped plurality of first live commenting messages serve as second live commenting messages.”) is within a specific range. (Wang, ¶ [0046], “the ratio of the total number of the plurality of first live commenting messages to the first threshold is calculated. The first threshold is the total number of live commenting messages displayable on the single screen of the second terminal, and the size of the first threshold may be related to the font size displayed by the live commenting message, the size of the display screen of the terminal, and the like.”)

Regarding claim 11, the combination of Watanabe and Wang teaches:
The system according to claim 1, wherein the viewing screen (display 44) is also configured to have the comment display area (Watanabe, ¶ [0116], “a window that allows the supporter to input a message is displayed on the display 44 of the supporter computer 40. The supporter is able to input a message in a message input area of the window by operating the input interface 45. The inputted message is transmitted from the supporter computer 40 to the display 39. The display 39 and the client devices 10a to 10c display the video distributed by the video distribution unit 21e. On the display 39, the message received from the supporter computer 40 is displayed as a message 101 in a predetermined area of the video distributed by the video distribution unit 21e as shown in FIG. 10.”) and such that the display mode (Wang, ¶ [0049], “when the ratio of the total number of the plurality of first live commenting messages to the first threshold is greater than 1, it indicates that the total number of the plurality of first live commenting messages is greater than the upper limit number of the live commenting messages displayable on the second terminal. When the ratio of the total number of the plurality of first live commenting messages to the first threshold is less than or equal to 1, it indicates that the total number of the plurality of first live commenting messages is less than or equal to the upper limit number of the live commenting messages displayable on the second terminal.”) is based on at least the number of the hidden subsequent comments. (Wang, ¶ [0044], “The grouped plurality of first live commenting messages serve as second live commenting messages.”)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B PIERORAZIO whose telephone number is (571)270-3679.  The examiner can normally be reached on Monday - Thursday, 8am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 5712704195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL B. PIERORAZIO/Primary Examiner, Art Unit 2426